



APN#: [___________]
and N/A, [unpatented mining claims]




Recording Requested by:
When Recorded Mail to:
Rew R. Goodenow
Parsons Behle & Latimer
50 W. Liberty St., Suite 750
Reno, NV 89501


Affirmation Statement:
Pursuant to NRS 239B.030, the undersigned hereby affirms that this document DOES
NOT contain the Personal Information, as defined by NRS 603A.040, of any person.





DEED OF TRUST,
ASSIGNMENT OF RENTS AND LEASES, AND
SECURITY AGREEMENT


THIS DEED OF TRUST (“Deed of Trust”), is made as of the ___ day of January, 2017
by [COMSTOCK MINING INC.] [Comstock Mining LLC] [Comstock Industrial LLC]
[Comstock Real Estate Inc.], a [corporation] [limited liability company]
organized and existing in the State of Nevada (“Grantor”), to JLM TITLE LLC,
d/b/a First Centennial Title Company Of Nevada, a Nevada limited liability
company, as trustee (“Trustee”) for the use and benefit of GF COMSTOCK 2 LP, a
Delaware limited partnership, as beneficiary, secured party and collateral agent
(“Beneficiary”).
Grant and Assignment. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Grantor hereby irrevocably and
unconditionally grants, transfers and assigns to Trustee, in trust, with power
of sale and right of reentry and possession, all that certain real property
(“Land”) located in [Storey] [Lyon] County, Nevada as more particularly
described in Exhibit “A” attached hereto and incorporated herein[, and all of
those unpatented mining claims described in Exhibit “B” attached hereto
(“Claims”),] [and the water rights described in Exhibit "C" attached hereto
("Water Rights"),] together with all right, title and interest of Grantor in all
buildings, fixtures and improvements now located or hereafter to be constructed
thereon (collectively “Improvements”);
TOGETHER WITH all right, title and interest of Grantor, now or hereafter
acquired, in the appurtenances, hereditaments, privileges, reversions,
remainders, profits, easements, franchises and tenements thereof, including all
minerals, oil, gas and other hydrocarbon





--------------------------------------------------------------------------------





substances thereon or therein subject to the paramount interest of the United
States of America in unpatented mining claims, air rights, water rights, and any
land lying in the streets, roads or avenues, open or proposed, in front of or
adjoining the Land, Claims and Improvements;
TOGETHER WITH all right, title and interest of Grantor in all equipment,
fixtures, chattels, furniture, furnishings, appliances, and all other articles
of tangible personal property, and any additions to, substitutions for, changes
in or replacements of the whole or any part thereof now or at any time hereafter
affixed to, attached to, placed upon or used in any way in connection with the
use, enjoyment, occupancy or operation of the Land, Claims and Improvements or
any portion thereof, including all building materials and equipment now or
hereafter delivered to the Land, Claims and Improvements and intended to be
installed in or about the same, and all inventory, accounts, accounts
receivable, utility deposits, water rights and any rights to receive water,
contract rights, development and use rights, governmental approvals, permits,
licenses, applications, architectural and engineering plans, data, samples,
cores, specifications, maps and drawings, architectural, engineering and
construction contracts, surveys, appraisals, all reports, papers, studies and
other documents relating to the use or improvement of the Land, Claims and
Improvements, cash, money, chattel paper, instruments, documents, bonds,
deposits, loans, drafts and letters of credit arising from, located on or
related to the Land, Claims and Improvements and any business conducted thereon
by Grantor and any other intangible personal property and rights relating to or
located on the Land, Claims and Improvements or any part thereof or to the
operation thereof or used in connection therewith, including, without
limitation, tradenames and trademarks (collectively “Personal Property”,
including the items in the next paragraph).
TOGETHER WITH all of Grantor's right, title and interest to all proceeds
(including claims or demands thereto) from the conversion, voluntary or
involuntary, of any of the Land, Claims, Improvements or Personal Property into
cash or liquidated claims, including, without limitation, proceeds of all
present and future fire, hazard or casualty insurance policies and all
condemnation awards or payments in lieu thereof made by any public body or
decree by any court of competent jurisdiction for taking or for degradation of
the value in any condemnation or eminent domain proceeding, and all causes of
action and the proceeds thereof of all types for any damage or injury to the
Land, Improvements or Personal Property or any part thereof, including, without
limitation, causes of action arising in tort or contract and causes of action
for fraud or concealment of a material fact, and all proceeds from the sale of
all or any portion of the Land, Improvements or Personal Property.
TOGETHER WITH all ore, dore, severed minerals, extracted minerals, solutions and
other products, of mining activity conducted on the Claims, subject only to
prior superior recorded interests.
TOGETHER WITH all leases (including, without limitation, ground leases,
subleases or subsubleases), lettings, licenses, concessions, joint ventures,
earn-in or other agreements


2

--------------------------------------------------------------------------------





(whether written or oral) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of the Land, Claims
and the Improvements, and every modification, amendment or other agreement
relating to such leases, subleases, subsubleases, rentals or other agreements
entered into in connection with such leases, subleases, subsubleases, rentals or
other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Grantor of any
petition for relief under 11 U.S.C. § 101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) and all right, title and interest of
Grantor, its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, additional
rents, revenues, issues and profits (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, deposits (including, without
limitation, security, utility and other deposits) accounts and receipts from the
Land, Claims and the Improvements whether paid or accruing before or after the
filing by or against Grantor of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt and the performance of the Secured Obligations.
IN ADDITION, Grantor absolutely and irrevocably assigns to Beneficiary all
right, title and interest of Grantor in and to any bonds or other security
instruments held by any federal or state regulatory agency for the purpose of
securing Grantor's or any of Grantor’s subsidiary entities’ reclamation
obligations regarding the Property. (The Land, Claims, Improvements, Personal
Property, Leases, Rents, and all other right, title, and interest of Grantor in
and to all assets, property and other items described above are collectively
referred to herein as “Property” or “Real Property”.)
1.Obligations Secured. Grantor makes this Deed of Trust for the purpose of
securing:
(a)    Payment of all amounts owed at any time under the 11% Senior Secured
Debenture due 2021 dated as of January ___, 2017 and any amendments thereto or
extensions thereof (“Debenture”), including, without limitation, principal,
interest, default interest and the Make Whole Amount (as defined in the
Debenture);
(b)    Payment and performance of all obligations of Grantor under this Deed of
Trust, including payment of all sums expended or advanced by Beneficiary
hereunder, together with interest thereon at the rate specified in the
Debenture, in the preservation, enforcement and realization of the rights of
Beneficiary hereunder or under any of the other


3

--------------------------------------------------------------------------------





obligations secured hereby including, but not limited to, attorney's fees, court
costs, other litigation expenses, and foreclosure expenses;
(c)    Payment and performance of all obligations of the Grantor pursuant to the
Transaction Documents (as defined in the Debenture);
(d)    It is the intention of Grantor and Beneficiary that this Deed of Trust is
an “instrument” (as defined in Nevada Revised Statute (“NRS”) 106.330, as
amended or recodified from time to time) which secures “future advances” (as
defined in NRS 106.320, as amended or recodified from time to time) and which is
governed pursuant to NRS 106.300 through 106.400, as amended or recodified from
time to time. It is the intention of Grantor and Beneficiary that the Secured
Obligations include, without limitation, the obligation of Grantor to repay
“future advances” of “principal” (as defined in NRS 106.345), as amended or
recodified from time to time), and costs and expenses of collection or incurred
in connection with protecting Beneficiaries’ interests hereunder (including,
without limitation, expenses incurred in connection with the preservation of the
value of the Property), or further provided in paragraph 15 of this Deed of
Trust, in an amount up to $____________, and that the lien of this Deed of Trust
secures the obligation of Grantor to repay all such “future advances” with the
priority set forth in NRS 106.370(1), as amended or recodified from time to
time;
(e)    All modifications, extensions and renewals (if any) of the Debenture and
the obligations thereunder (including, for the avoidance of doubt, any PIK Notes
issued pursuant thereto); and
(f)    Performance of each and every obligation of Grantor as lessor or lessee
under any and all leases, which have or will be executed in connection with the
Property.
The obligations secured by this Deed of Trust are herein collectively called the
“Secured Obligations”. Notwithstanding anything in this Deed of Trust to the
contrary, this Deed of Trust and the Secured Obligations shall be subject to the
terms and conditions of the Debenture and the Security Agreement (as defined in
the Debenture) in all respects. All persons who may have or acquire an interest
in the Property shall be deemed to have notice of, and shall be bound by, the
terms of the Debenture, this Deed of Trust, the Transaction Documents and any
other instruments or documents made or entered into in connection herewith
(collectively “Documents”) and each of the Secured Obligations.
2.    Leases and Rents.
(a)    Neither the assignment of the Leases and Rents set forth above nor any
other provision of any of the Documents shall impose upon Beneficiary any duty
to produce Rents from the Property or cause Beneficiary to be (a) a “mortgagee
in possession” for any purpose, (b) responsible for performing any of the
obligations of Grantor under any Lease or other agreement relating to the sale
of all or any portion of the Property, (c) responsible or


4

--------------------------------------------------------------------------------





liable for any waste by any lessees or any other parties, for any dangerous or
defective condition of the Property, for any negligence in the management,
upkeep, repair or control of the Property or for any other act or omission by
any other person. The foregoing assignment is an absolute assignment and not an
assignment for security only and Beneficiary's right to the Rents is not
contingent upon its possession of the Property.
(b)    Upon the occurrence and during the continuance of a Default or Event of
Default (in each case, as hereinafter defined), Grantor hereby directs each
tenant of the Property, or any portion thereof, to pay such Rents to
Beneficiary, or Beneficiary's agent, and irrevocably appoints Beneficiary as its
true and lawful attorney-in-fact, at the option of Beneficiary, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions and to sue, in the name of Grantor or Beneficiary,
for all such Leases and Rents and apply the same to the Secured Obligations;
provided, however, Beneficiary confers upon Grantor the authority to collect and
retain the Rents as they become due and payable, subject, however, to the right
of Beneficiary to revoke said authority and without taking possession of all or
any part of the Property. Upon the occurrence and during the continuance of a
Default or Event of Default, (i) Grantor shall not accept any deposit or
prepayment of rental or lease payment in excess of one (1) month in advance,
(ii) Beneficiary at any time may require that all deposits and prepayments be
delivered to Beneficiary, (iii) Grantor covenants and agrees that Grantor shall
not (x) amend, modify or change any term, covenant or condition of any Lease in
existence on the date of this Deed of Trust without the prior written consent of
Beneficiary or (y) enter into any Lease of the Property, or any interest
therein, or any portion thereof, from and after the date of this Deed of Trust
without the prior written consent of Beneficiary. Grantor agrees that commencing
with a Default or Event of Default, as hereinafter defined, each tenant of the
Property, or any portion thereof, shall make such Rents payable to and pay such
Rents to Beneficiary, or Beneficiary's agent, upon Beneficiary's written demand
therefore, without any liability on the part of such person to inquire further
as to the existence of a Default or Event of Default by Grantor, provided,
however, in the event of Grantor's cure of any such Default or Event of Default
as herein provided, Grantor shall again be entitled to recover and collect such
Rents as provided above prior to such Default or Event of Default.
(c)    Grantor shall (i) fulfill and perform each and every condition and
covenant of each Lease to be fulfilled or performed by the lessor thereunder,
(ii) give prompt (but in any event within three (3) Business Days, as defined in
the Debenture) notice to Beneficiary of any notice of default by the lessor or
lessee thereunder received by Grantor together with a complete copy of any such
notice, and (iii) enforce, short of termination thereof, the performance or
observance of each and every covenant and condition thereof by the lessee
thereunder to be performed or observed.
(d)    Grantor shall furnish to Beneficiary, within thirty (30) days after a
request by Beneficiary, a written statement containing the names of all lessees
of the Property,


5

--------------------------------------------------------------------------------





the terms of their respective Leases, the spaces occupied and the rentals
payable and received thereunder and a copy of each Lease.
(e)    Unless otherwise provided in the Documents with respect to a permitted
earn-in arrangement (as defined in the Debenture), all Leases shall provide for
the subordination, in form and substance satisfactory to Beneficiary, of such
Leases to this Deed of Trust and all extensions, renewals and modifications
thereof. In addition each Lease shall provide that, in the event of the
enforcement by Trustee or Beneficiary of the remedies provided at law or by this
Deed of Trust, each lessee under a Lease shall, if requested by Beneficiary as a
result of such enforcement, automatically become the lessee of Beneficiary,
without any change in the terms or other provisions of the respective Lease;
provided, Beneficiary shall not be (i) bound by any payment of rent or other sum
more than one (1) month in advance, except payments in the nature of security,
(ii) bound by any amendment or modification to the respective Lease made without
the consent of Beneficiary, (iii) liable for damages or any act or omission of
any prior lessor or (iv) subject to any offsets or defenses which such lessee
might have against any prior lessor.
3.    Representation and Warranties. Grantor acknowledges, represents and
warrants to Beneficiary that Grantor has not entered into and will not enter
into any agreements with respect to the Property effecting the performance of
the Documents or conveyance of the Property to Trustee (unless otherwise
provided in the Documents with respect to a permitted earn-in arrangement), and
Grantor's execution and performance of this agreement will not breach, conflict
with, or constitute a default under any agreement, judgment, order or decree, or
other instrument; and that Grantor shall comply in all material respects with
any and all applicable laws relating its intended uses for the Property. The
representations and warranties by Grantor contained in this paragraph shall be
deemed to be remade as of the date of recording of this Deed of Trust and shall
survive after such recording. Grantor agrees to notify Beneficiary in writing if
it is discovered that any of said representations or warranties are, have, or
may become materially false.
4.    Taxes and Assessments. Grantor shall pay prior to delinquency all taxes,
assessments, levies and charges of any kind or nature whatsoever imposed by any
governmental or quasi-public authority or utility company which are (or, if not
paid, may become) a lien upon or cause a loss in value of any interest in any of
the Property, including assessments on appurtenant water stock. Grantor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any governmental authority upon Beneficiary by reason of its interest in any
Secured Obligation or in any of the Property or by reason of any payment made to
Beneficiary hereunder or pursuant to any Secured Obligation (excluding taxes on
or measured by net income). Grantor shall furnish Beneficiary, within ten (10)
days after the date of such payments, official receipts of the appropriate
authority or other proof satisfactory to Beneficiary evidencing the payment
thereof.


6

--------------------------------------------------------------------------------





5.    Insurance. During the continuance of this trust, Grantor covenants to keep
all Improvements insured against loss by fire, or other hazard, with extended
coverage endorsement, for the full insurable value of the Improvements, at
replacement cost. Such policies shall not contain a co-insurance provision
whereby Grantor in the event of loss becomes a co-insurer and shall contain a
non-contributory standard mortgagee or beneficiary endorsement making losses
payable to Beneficiary and/or its nominee as its interests may appear.
Grantor agrees to provide Beneficiary original or certified copies of such
policies upon request therefore. The form of all such policies and the companies
issuing them shall be reasonably acceptable to Beneficiary; provided that such
policies and companies, as the case may be, shall be deemed acceptable to the
Beneficiary unless the Beneficiary objects within five (5) Business Days of
receipt of such policy documentation. At least five (5) Business Days prior to
the expiration date of such policies, original or certified copies of renewals
thereof shall be delivered to Beneficiary together with receipts evidencing the
payment of all premiums on such policies and renewals. The policies and renewals
shall be deemed reasonable to the Beneficiary unless (x) such policy or renewal
contains changes that are material and adverse to the Grantor or (y) the
Beneficiary objects within five (5) Business Days of receipt of such policy
documentation. In the event of loss or of any actual or potential claim under
such policies, Grantor will give prompt (but in any event within three (3)
Business Days) written notice to Beneficiary and Beneficiary may make proof of
loss if not made promptly by Grantor. All right, title and interest to such
policies shall pass to the Beneficiary at any Trustee's sale hereunder or at any
other sale or transfer of the Property to satisfy the Secured Obligations. All
such policies shall provide that they may not be cancelled or terminated without
the written consent of Beneficiary.
6.    Insurance and Condemnation Proceeds. All awards of damages and all other
compensation payable directly or indirectly by reason of a condemnation for
public or private use affecting any interest in any of the Property and all
proceeds of any insurance policies payable by reason of loss of or damage to any
part of the Property shall be paid by the Grantor to the Beneficiary within
ninety (90) days of receipt of such award, damages or compensation; provided
that the Grantor shall be permitted to reinvest such award, damages or
compensation in replacement property or other property that is useful in the
business of the Grantor so long as the Grantor has provided an officer’s
certificate to the Beneficiary prior to such ninetieth (90th) day and has
actually reinvested such award, damages or compensation within one-hundred
eighty (180) days of receipt of such amount. Except as otherwise set forth
herein, Beneficiary may apply any such sum to the payment of the Secured
Obligations. Any such application of proceeds to the Secured Obligations shall
not extend or postpone the due date of installments under the Debenture or
change the amount of such installments. Upon the occurrence and during the
continuance of a Default or Event of Default, Beneficiary shall be entitled to
settle and adjust all claims under insurance policies provided hereunder; and
Beneficiary may deduct and retain from the proceeds of any insurance the amount
of all


7

--------------------------------------------------------------------------------





expenses incurred by Beneficiary in connection with any settlement or
adjustment. Beneficiary may, in the absolute discretion of Beneficiary, release
to Grantor all or any part of the entire amount so collected upon any conditions
Beneficiary may choose. Application of all or any portion of said funds, or the
release thereof, shall not cure or waive any Default or Event of Default or
notice thereof or invalidate any acts done pursuant to such notice.
7.    Liens, Encumbrances and Charges. Other than Permitted Liens (as defined in
the Debenture), Grantor shall promptly discharge any lien, claim or encumbrance
which has not been approved by Beneficiary in writing. Grantor shall pay at or
prior to maturity all obligations secured by or reducible to liens or
encumbrances which shall now or hereafter encumber or appear to encumber all or
any interest in any of the Property, whether senior or subordinate hereto.
8.    Maintenance and Preservation of the Subject Property. Grantor covenants:
(a)    To operate the Property in a manner consistent with customary practices
prevailing in the mining industry, for like mining companies;
(b)    Not to remove or demolish any of the structures on the Property to the
extent such removal or demolition could reasonably be expected to result in a
Material Adverse Change (as defined in the Debenture) without Beneficiary's
prior written consent;
(c)    [Reserved];
(d)    To complete or restore promptly and in good and workmanlike manner any of
the structures on the Property, which may be damaged or destroyed or which may
be affected by any condemnation or eminent domain proceeding;
(e)    Not to suffer violation of any, and to comply with all, (i) laws,
ordinances, regulations and standards; (ii) covenants, conditions, restrictions
and equitable servitudes, whether public or private, or every kind and
character; and (iii) requirements of insurance companies for insurability, which
laws, covenants or requirements affect any of the Property or pertain to acts
committed or conditions existing thereon, in each case, to the extent that such
violation or failure to comply could reasonably be expected to result in a
Material Adverse Change;
(f)    Not to initiate or acquiesce in any change in any zoning or other land
use or legal classification which affects any of the Property if such change
could reasonably be expected to result in a Material Adverse Change (as defined
in the Debenture) without Beneficiary's prior written consent;


8

--------------------------------------------------------------------------------





(g)    Not to permit the Claims or any part thereof to be transferred,
surrendered or lost due to forfeiture and to pay all accounts and assessments,
when due, unless otherwise permitted under the Documents;
(h)    Not to commit or permit waste of the Property or to conduct or permit any
nuisance thereon or abandon the same;
(i)    To maintain in good standing all mining leases and other agreements
related to the Property and promptly perform all material obligations
thereunder, except where the failure to do so would not reasonably be expected
to result in a Material Adverse Change, provided that nothing in the foregoing
shall be deemed to preclude termination of a mining lease upon expiration or
termination of its term after completion of mining;
(j)    To do all other acts which from the character or use of the Property may
be reasonably necessary to maintain and preserve its value.
9.    Defense and Notice of Losses, Claims and Actions. Grantor shall protect,
preserve and defend the Property and title to and right of possession of the
Property, the security and priority hereof and the rights and powers of
Beneficiary hereunder at Grantor's sole expense against all adverse claims.
Grantor shall give Beneficiary prompt (but in any event within three (3)
Business Days) notice in writing of the assertion of any claim, of the filing of
any action or proceeding, of the occurrence of any damage to any of the
Property, of any condemnation offer or action and of any Default or Event of
Default.
10.    Inspection. Beneficiary, its agents and employees may enter the Property
at any reasonable time upon reasonable notice to Grantor for the purpose of
inspecting the Property and ascertaining Grantor's compliance with the terms of
this Deed of Trust and each of the other Documents; provided that Beneficiary
shall not be required to provide such reasonable notice after the occurrence and
during the continuance of a Default or Event of Default.
11.    Compensation; Exculpation; Indemnification.
(a)    Grantor shall pay to Beneficiary reasonable compensation for services
rendered by Beneficiary or its agents which relate to this Deed of Trust,
including, without limitation, preparation of any statement of any Secured
Obligation. Beneficiary shall not directly or indirectly be liable to Grantor or
any other person as a consequence of (i) the exercise of the rights, remedies or
powers granted to Beneficiary under this Deed of Trust, (ii) the failure or
refusal of Beneficiary to perform or discharge any obligation or liability of
Grantor under any agreement related to the Property or under this Deed of Trust,
or (iii) any loss sustained by Grantor or any third party resulting from
Beneficiary's failure to lease the Property after a Default or Event of Default
or from any other act or omission of Beneficiary


9

--------------------------------------------------------------------------------





in managing the Property after a Default or Event of Default unless the loss is
caused by the intentional misconduct or gross negligence of Beneficiary.
(b)    Grantor shall indemnify Beneficiary against, and shall hold it harmless
from, all losses, damages, liabilities, claims, causes of action, judgments,
court costs, attorney's fees and other legal expenses, cost of evidence of
title, cost of evidence of value, and other expenses which Beneficiary may
suffer or incur, (i) by reason of this Deed of Trust or any of the other
Documents, (ii) in performance of any act required or permitted hereunder, under
any of the other Documents or by law, (iii) as a result of any failure of
Grantor to perform any of Grantor's obligations or (iv) by reason of any alleged
obligation or undertaking on Beneficiary's part to perform or discharge any of
the representations, warranties, conditions, covenants, or other obligations
contained in any other document related to any of the Property.
12.    Estoppel Certificate. Grantor shall, at any time and from time to time
upon not less than ten (10) days prior written notice from Beneficiary, execute,
acknowledge and deliver to Beneficiary a statement, (i) certifying that this
Deed of Trust and the other Secured Obligations are unmodified and in full force
and effect, or, if modified, stating the nature thereof and certifying that each
Secured Obligation, as so modified, is in full force and effect and the date to
which principal, interest and other sums secured hereby have been paid, and (ii)
acknowledging that there is no uncured Default or Event of Default under this
Deed of Trust or any other Secured Obligation or specifying such Default or
Event of Default if any are claimed. Any such certificate may be conclusively
relied upon by Beneficiary and any prospective Beneficiary or assignee of any
Secured Obligation. Grantor's failure to deliver such certificate within such
time shall be conclusive upon Grantor that, (i) the Secured Obligations are in
full force and effect, without modification, except as may be represented by
Beneficiary, and (ii) there is no uncured Default or Event of Default
thereunder.
13.    Further Assurances. Grantor shall promptly make, execute, acknowledge and
deliver, in form and substance satisfactory to Beneficiary, all additional
instruments, agreements and other documents, and Grantor shall do all other
acts, as may at any time hereafter be requested by Beneficiary to effectuate and
carry out the purposes of this Deed of Trust and each of the Secured
Obligations.
14.    Expenses and Fees. All reasonable expenses, costs and other liabilities,
including attorney's fees, which Beneficiary or Trustee may incur, (i) in
enforcing, defending, construing or administering this Deed of Trust (or its
priority) or any of the other Documents, or (ii) in the exercise by Beneficiary
of any rights or remedies granted by this Deed of Trust or any of the other
Documents, shall be paid by Grantor upon demand by Beneficiary, together with
interest thereon, from the date of expenditure until payment in full, at the
rate(s) provided for under the Debenture, and until payment in full, such
obligations shall be secured hereby with the same priority as Grantor's other
obligations hereunder.


10

--------------------------------------------------------------------------------





15.    Beneficiary's Powers. Beneficiary may commence, appear in, defend or
prosecute any assigned claim or action; and Beneficiary may adjust, compromise,
settle and collect all claims and awards assigned to Beneficiary, but shall not
be responsible for any failure to collect any claim or award regardless of the
cause of the failure. Without affecting the liability of any other person liable
for the payment of any obligation herein mentioned, and without affecting the
lien or charge of this Deed of Trust upon any portion of the Property not then
or theretofore released as security for the full amount of the Secured
Obligations, at any time during the continuance of an Event of Default,
Beneficiary may, from time to time and without notice, (i) release any person so
liable, (ii) extend the maturity or alter any of the terms of any such
obligation, (iii) grant other indulgences, (iv) release or reconvey, or cause to
be released or conveyed, at any time and at Beneficiary's option, any parcel,
portion or all of the Property, (v) take or release any other or additional
security for any Secured Obligation or (vi) compromise or make other
arrangements with debtors in relation thereto.
16.    Trustee's Powers. Without liability therefor and without notice, upon
written request of Beneficiary and without affecting the effect of this Deed of
Trust upon the remainder of the Property, Trustee may, (i) upon the occurrence
and during the continuance of an Event of Default, reconvey any part of the
Property, (ii) at any time and from time to time, consent in writing to the
making of any map or plat thereof, (iii) upon the occurrence and during the
continuance of an Event of Default, join in granting any easement thereon, or
(iv) at any time and from time to time, join in any extension agreement or any
agreement subordinating the lien or charge hereof.
17.    Security Agreement; Fixture Filing.
(a)    Grantor hereby grants, assigns and transfers to Beneficiary a security
interest in and to the Personal Property; and this Deed of Trust shall
constitute a security agreement pursuant to the Nevada Uniform Commercial Code
(NRS Chapter 104) with respect to Personal Property located in Nevada (the
Nevada Uniform Commercial Code is referred to as the “UCC”). For purposes of
treating this Deed of Trust as a security agreement, Grantor shall be deemed to
be the “Debtor” and Beneficiary the “Secured Party”.
(b)    Grantor maintains a place of business in the State of Nevada in Storey
County; and Grantor will promptly (but in any event within three (3) Business
Days) notify Beneficiary in writing of any change in its place of business.
(c)    At the request of Beneficiary, Grantor shall join Beneficiary in
executing one or more financing statements and continuations and amendments
thereof pursuant to the UCC in form satisfactory to Beneficiary; and Grantor
will pay the cost of filing the same in all public offices wherever filing is
deemed by Beneficiary in its sole discretion to be necessary or desirable. In
the event Grantor fails to execute such documents, Grantor hereby authorizes
Beneficiary to file such financing statements, and continuations


11

--------------------------------------------------------------------------------





and amendments thereto, and irrevocably constitutes and appoints Beneficiary, or
any officer of Beneficiary, as its true and lawful attorney-in-fact to execute
the same on behalf of Grantor.
(d)    In addition to Beneficiary's rights under the UCC, Beneficiary may, but
shall not be obligated to, at any time without notice and at the expense of
Grantor, (i) give notice to any person of Beneficiary's rights hereunder and
enforce such rights; (ii) insure, protect, defend and preserve the Personal
Property and any rights or interest of Beneficiary therein and (iii) inspect the
Personal Property upon reasonable notice. In addition, during the continuance of
a Default or Event of Default, Beneficiary may, but shall not be obligated to,
at any time without notice and at the expense of Grantor endorse, collect and
receive any right to payment of money owing to Grantor under or from the
Personal Property. Beneficiary shall have no duty or obligation to make or give
any presentments, demand for performance, notices of nonperformance, notices of
protest or notices of dishonor in connection with any of the Personal Property.
(e)    Upon the occurrence and during the continuance of a Default or Event of
Default, Beneficiary shall have with respect to the Personal Property, in
addition to all of its rights and remedies as stated in this Deed of Trust, all
rights and remedies of a secured party under the UCC as well as all other rights
and remedies available at law or in equity.
(f)    PARTS OF THE PERSONAL PROPERTY ARE, OR ARE TO BECOME, FIXTURES ON THE
PROPERTY.
(g)    Beneficiary has no responsibility for, and does not assume any of,
Grantor's obligations or duties under any agreement or obligation which is part
of the Personal Property or any obligation relating to the acquisition,
preparation, custody, use, enforcement or operation of any of the Property.
(h)    Grantor and Beneficiary agree that the filing of a financing statement in
the records normally having to do with personal property shall never be
construed as in any way derogating from or impairing this Deed of Trust and the
intention that everything used in connection with the production of income from
the Property or adapted for use therein or which is described or reflected in
this Deed of Trust is, and at all times and for all purposes and in all
proceedings both legal or equitable shall be regarded as, part of the real
estate subject to the lien hereof, irrespective of whether (i) any such item is
physically attached to improvements located on such real property or (ii) any
such item is referred to or reflected in any financing statement so filed at any
time. Similarly, the mention in any such financing statement of (A) the Property
or (B) any award in eminent domain proceedings for taking or for loss of value
or for any cause of action or proceeds thereof in connection with any damage or
injury to the Property or any part thereof shall never be construed as in any
way altering any of the rights of Beneficiary as determined by this instrument
or impugning the priority of Beneficiary's lien granted hereby or by any other
recorded document, but such mention in such financing statement is declared to
be for the protection of Beneficiary in the event any


12

--------------------------------------------------------------------------------





court shall at any time hold with respect to matters (A) and (B) above that
notice of Beneficiary's priority of interest, to be effective against a
particular class of persons, including, without limitation, the Federal
government and any subdivision or entity of the Federal government, must be
filed in the personal property records or other commercial code records.
(i)    Grantor shall not permit any of the Personal Property to be removed from
the Improvements without the prior written consent of Beneficiary unless (i) (A)
the replacements for such items of Personal Property are of equivalent value and
quality and (B) Grantor has good and clear title to such replacements free and
clear of any and all liens, encumbrances, security interests, ownership
interests, claims of title (contingent or otherwise) or charges of any kind or
the rights of any such conditional sellers, vendors or any other third parties
have been expressly subordinated, at no cost to Beneficiary, to the lien and
security interest granted hereby in a manner satisfactory to Beneficiary or (ii)
such removal is expressly permitted by the terms of the Debenture.
(j)    Grantor hereby acknowledges that the sale of the Collateral by Trustee
after the occurrence and during the continuance of an Event of Default of
Grantor pursuant to the provisions of this Agreement and Chapter 107 of the
Nevada Revised Statutes (as the same may be amended from time to time) or
pursuant to a court order rendered in a judicial foreclosure proceeding, shall
be deemed to constitute a “commercially reasonable” sale within the meaning of
Article 9 of Chapter 104 of the Nevada Revised Statutes, as to the Personal
Property Collateral.
Notwithstanding any provision to the contrary set forth herein, during the
continuance of an Event of Default, Beneficiary may, at its sole discretion, (i)
choose such other means for the sale of the Personal Property Collateral, or a
portion or portions thereof, which Beneficiary deems to be reasonable, so long
as such sale complies with the provisions of Article 9 of Chapter 104 of the
Nevada Revised Statutes. In such event Beneficiary shall, in its sole
discretion, determine which of the Collateral is personal property and therefore
subject to the provisions of such Article 9 and (ii) exercise any and all rights
with respect to the Collateral pursuant to the Security Agreement (as defined in
the Debenture)
18.    Default and Event of Default. As used herein, the term “Default” and the
term “Event of Default” shall have the meanings ascribed to those respective
terms in the Debenture.
19.    Remedies. Unless otherwise prohibited by law, upon the occurrence and
during the continuance of an Event of Default, Beneficiary may at any time, at
its option and in its sole discretion, exercise all remedies provided for under
the Documents.
Beneficiary may also do any or all of the following, although it shall have no
obligation to do any of the following:


13

--------------------------------------------------------------------------------





(a)    Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of Beneficiary's security, enter upon and take possession of the
Property, or any part thereof, and do any acts which Beneficiary deems necessary
or desirable to preserve the value, marketability or rentability of the
Property, or to increase the income therefrom or to protect the security hereof
and, with or without taking possession of any of the Property, sue for or
otherwise collect all rents and profits, including those past due and unpaid,
and apply the same, less costs and expenses, upon the Secured Obligations, all
in such order as Beneficiary may determine. The collection of rents and profits
in an amount less than the Secured Obligations due and payable under the
Debenture and the application thereof shall not cure or waive any Default or
Event of Default or notice thereof or invalidate any act done in response
thereto or pursuant to such notice. If Beneficiary elects to seek the
appointment of a receiver for the Property, or any portion thereof, Grantor
hereby expressly consents to the appointment of such receiver without regard to
the adequacy of Beneficiary's security and authorizes the appointment of
Beneficiary as such receiver. Beneficiary or the receiver shall be entitled to
receive a reasonable fee for so managing the Property, which fees shall be
secured hereby with the same priority as the other Secured Obligations.
(b)    Bring an action in any court of competent jurisdiction to foreclose this
instrument or to enforce any of the covenants thereof in accordance with this
Deed of Trust and the Documents.
(c)    Without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Property, including, without limitation, paying, purchasing, contesting or
compromising any encumbrance, charge or lien which is prior or superior to the
security interest granted hereunder, and in exercising any such powers or
authority, to pay all expenses incurred in connection therewith, which sums
shall be secured hereby with the same priority as the other Secured Obligations.
(d)    Exercise any or all of the remedies available to a secured party under
the UCC, including, but not limited to:
(i)    either personally or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Grantor
and all others claiming under Grantor and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Grantor in respect to
the Personal Property; and in the event Beneficiary demands or attempts to take
possession of the Personal Property in the exercise of any of its rights
hereunder, Grantor promises and agrees promptly to turn over and deliver
complete possession thereof to Beneficiary;


14

--------------------------------------------------------------------------------





(ii)    without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Personal Property, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance, charge or lien which is prior or superior to
the security interest granted hereunder, and in exercising any such powers or
authority, to pay all expenses incurred in connection therewith, which sums
shall be secured hereby with the same priority as the other Secured Obligations;
(iii)    require Grantor to assemble the Personal Property or any portion
thereof at a place designated by Beneficiary and promptly to deliver such
Personal Property to Beneficiary or an agent or representative designated by it.
Beneficiary, its agent and representatives, shall have the right to enter upon
any or all of the Grantor's premises and property to exercise the Beneficiary's
rights hereunder; and
(iv)    sell, lease or otherwise dispose of the Personal Property at public
sale, with or without having the Personal Property at the place of sale, and
upon such terms and in such manner as Beneficiary may determine; and Beneficiary
may be a Beneficiary at any such sale. Beneficiary shall not be deemed to have
accepted any property other than cash in satisfaction of any Secured Obligation
unless Beneficiary shall make an express written election of said remedy under
NRS 104.9505 or other applicable law.
(e)    Elect to sell by power of sale the Property which is Land, Claims and
Improvements or which Beneficiary has elected under the UCC to treat as Land,
Claims and Improvements and, upon such election, such notice of default and
election to sell shall be given as may then be required by law. Thereafter, upon
the expiration of such time and the giving of such notice of sale as may then be
required by law, at the time and place specified in the notice of sale, Trustee
shall sell such Property, or any portion thereof specified by Beneficiary, at
public auction to the highest bidder for cash in lawful money of the United
States. Trustee may, and upon request of Beneficiary shall, from time to time,
postpone the sale by public announcement thereof at the time and place noticed
therefor. If the Property consists of several lots, parcels or interests,
Beneficiary may designate the order in which the same shall be offered for sale
or sold. Should Beneficiary desire that more than one such sale or other
disposition be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively on the same day, or at such different
days or times and in such order as Beneficiary may deem to be in its best
interest. Any person, including Grantor, Trustee or Beneficiary, may purchase at
the sale. Upon any sale, Trustee shall execute and deliver to the Beneficiary a
deed or deeds conveying the Property so sold, but without any covenants or
warranty whatsoever, express or implied, whereupon such Beneficiary shall be let
into immediate possession.
(f)    Exercise each of its other rights and remedies under this Deed of Trust
and each of the other Documents.


15

--------------------------------------------------------------------------------





(g)    Except as otherwise required by law, apply the proceeds of any
foreclosure or disposition hereunder to payment of the following: (i) the
expense of such foreclosure or disposition, (ii) the cost of any search or other
evidence of title procured in connection therewith and revenue stamps on any
deed of conveyance, (iii) all sums expended under the terms hereof, not then
repaid, with accrued interest in the amount provided herein, (iv) all other sums
secured hereby, and (v) the remainder, if any, to the person or persons legally
entitled thereto.
(h)    Upon any sale or sale made under or by virtue of this section, whether
made under the power of sale or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, or by private sale, Beneficiary may
bid for and acquire the Property or any part thereof. In lieu of paying cash for
the Property, Beneficiary may make settlement for the purchase price by
crediting the Secured Obligations, or any portion thereof, against the sales
price of the Property so sold (“Credit Bid”). Beneficiary shall have the right
to Credit Bid regardless of whether the sale occurs by exercise of the power of
sale, court order, bankruptcy plan, sale pursuant to 11 U.S.C. § 363 or other
authority or process.
20.    Incorporation of Statutory Covenants. To the extent not inconsistent
herewith, the provisions of Nevada Revised Statutes (“NRS”) 107.030 (1), (2) (in
amounts as provided for in the Debenture), (3), (4) (with interest at the
Default Interest Rate provided for in the Debenture), (5), (6), (7)
(reasonable), (8) and (9) are included herein by reference and made part of this
Security Instrument.
21.    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of Grantor, any subsequent owner
of any part of the Property, any maker, surety, guarantor, or endorser of this
Deed of Trust or any Secured Obligation, or any holder of a lien or other claim
on all or any part of the Property, whether senior or subordinate hereto,
Beneficiary may, from time to time, do one or more of the following: release any
person's liability for the payment of any Secured Obligation, take any action or
make any agreement extending the maturity or otherwise altering the terms of any
Secured Obligation, or accept additional security or release all or any portion
of the Property and other security for any Secured Obligation. No such release
of liability, taking of additional security, release of security, change in
terms or conditions of any Secured Obligation, or other action shall release or
reduce the personal liability of Grantor (if any), Beneficiary of all or any
part of the Property, or makers, sureties, guarantors or endorsers of the Deed
of Trust or any Secured Obligation, under any covenant of this Deed of Trust or
any Secured Obligation, under any covenant of this Deed of Trust or any Secured
Obligation, or release or impair the priority of the lien of this Deed of Trust
upon any of the Property.
22.    No Waiver. Any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions of any of the
Documents shall not be deemed to be a waiver of any of the terms and provisions
of any of the Documents; and Beneficiary,


16

--------------------------------------------------------------------------------





notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Grantor of any and all of the terms and provisions of
each of the Documents. The acceptance by Beneficiary of any sum after any
Default or Event of Default shall not constitute a waiver of the right to
require prompt performance of all of the covenants and conditions contained in
any of the Documents. The acceptance by Beneficiary of any sum less than the sum
then due shall be deemed an acceptance on account only and shall not constitute
a waiver of the obligation of Grantor to pay the entire sum then due. Grantor's
failure to pay said entire sum due shall be and continue to be an Event of
Default notwithstanding such acceptance of such lesser amount on account and
Beneficiary shall be entitled to exercise all rights conferred upon it following
a Default or Event of Default notwithstanding such acceptance.
23.    Stamps. If at any time the United States of America, any state thereof or
any governmental subdivision of such state, or any other foreign jurisdiction
shall require revenue stamps to be affixed to the Debenture or any of the other
Documents, or the payment of any other tax paid on or in connection therewith,
Grantor shall pay the same with any interest or penalties imposed in connection
therewith if Grantor is permitted by law to pay such amount and, if not so
permitted, then the Secured Obligations shall immediately be due and payable.
24.    Cumulative. The rights of Beneficiary arising under this Deed of Trust
and the other Documents shall be separate, distinct and cumulative, and none of
them shall be in exclusion of the others; provided, that all rights provided for
hereunder shall be subject to the Documents and to the extent any conflict
exists between this Deed of Trust and the Debenture the terms of the Debenture
shall control. No act of Beneficiary shall be construed as an election to
proceed under any one provision to the exclusion of any other provision,
notwithstanding anything herein or otherwise to the contrary.
25.    Statement of Condition. Beneficiary shall furnish any statement required
by law regarding the obligations secured hereby or regarding the amounts held in
any trust or reserve fund hereunder.
26.    Reconveyance. Upon written request of Grantor, and confirmed in writing
by Beneficiary, stating that all sums secured hereby have been paid, and upon
surrender of this Deed of Trust to Trustee for cancellation, and upon payment of
its fees, Trustee shall reconvey, without warranty, the Property then held
hereunder. The recitals in any such reconveyance of any matters or facts shall
be conclusive proof of the truth thereof. The grantee in such reconveyance may
be described as “the person or persons legally entitled thereto” unless
otherwise indicated by Grantor in its request. Such request and reconveyance
shall operate as a re-assignment of the rents, issues and profits herein
assigned to Beneficiary.
27.    Substitution. Beneficiary may elect to appoint a substitute Trustee
hereunder in any manner now or hereafter provided by law or, in lieu thereof,
Beneficiary may from time to time, by an instrument in writing, substitute a
successor or successors to any Trustee


17

--------------------------------------------------------------------------------





named herein or acting hereunder, which instrument, executed and acknowledged by
Beneficiary and recorded in the office of the recorder of the county or counties
in which the Land and Improvements are situated, shall be conclusive proof of
proper substitution of such successor Trustee, who shall thereupon and without
conveyance from the predecessor Trustee, succeed to all its title, estate,
rights, powers and duties.
28.    Law. Grantor acknowledges and agrees that the enforcement of this Deed of
Trust including provisions with respect to the creation of any monetary
obligations and the rights accruing and compensation payable to Beneficiary in
connection herewith, shall be governed by and construed in accordance with the
laws of the State of Nevada, notwithstanding provisions contained within the
other Documents pursuant to which the law of some other jurisdiction may be
selected to govern the parties rights thereunder.
29.    Severable. If any provision of this Deed of Trust or its application to
any person or circumstance is held invalid, the other provisions hereof or the
application of the provision to other persons or circumstances shall not be
affected.
30.    Successors and Assigns. Each of the covenants and obligations of Grantor
set forth in this Deed of Trust and each of the other Documents shall run with
the land and shall bind Grantor, the heirs, personal representatives, successors
and assigns of Grantor and all subsequent encumbrancers and tenants of the
Property and shall inure to the benefit of Beneficiary and its respective
successors and assigns.
31.    Captions. The captions or headings at the beginning of each section
hereof are for the convenience of reference and are not a part of this Deed of
Trust.
32.    Notice. Except as otherwise provided by law, any notice, request, demand,
consent, approval or other communication (“Notice”) provided or permitted under
this Deed of Trust, or any other instrument contemplated hereby, shall be in
writing, signed by the party giving such Notice, and shall be given by personal
delivery to the other party or by United States certified or registered mail,
postage prepaid, return receipt requested, addressed to the party for whom it is
intended at its address as set forth below. Unless otherwise specified, Notice
shall be deemed given when received, but if delivery is not accepted, on the
earlier of the date delivery is refused or the third day after same is deposited
in any official United States Postal Depository. Any of Grantor, Beneficiary or
Trustee, from time to time, by Notice to the others given as above set forth,
may change its address for purposes of receipt of any such communication.


18

--------------------------------------------------------------------------------





TO BENEFICIARY:


GF Comstock 2 LP
140 East 45th Street, Suite 17C
New York, NY 10017
Attn: Mr. Daniel Freuman


And


c/o Rew Goodenow
Parsons Behle & Latimer
50 W. Liberty Street, Suite 750
Reno, NV 89501


TO GRANTOR:


[Comstock Mining Inc.] [Comstock Mining LLC] [Comstock Industrial LLC] [Comstock
Real Estate Inc.]
P.O. Box 1118
Virginia City, NV 89440
Attn: Corrado DeGasperis


TO TRUSTEE:


First Centennial Title Company
1450 Ridgeview Drive, Suite 100
Reno, NV 89519
Attn: MaryAnn Infantino, Commercial Escrow Officer


33.    No Third Party Beneficiaries. This Deed of Trust is made and entered into
for the sole protection and benefit of Trustee, Beneficiary and Grantor, and no
other person or entity shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with this
Deed of Trust or any of the other Documents.
34.    No Offset. Under no circumstances shall Grantor fail or delay to perform
(or resist the enforcement of) any of its obligations in connection with any of
the Documents because of any alleged offsetting claim or cause of action against
Beneficiary (or any indebtedness or obligation of Beneficiary) which has not
been confirmed in a final judgment of a court of competent jurisdiction
(sustained on appeal, if any) against Beneficiary, and Grantor hereby waives any
such rights of setoff (or offset) which it might otherwise have with respect to
any such claims or causes of action against Beneficiary (or any such obligations
or indebtedness of Beneficiary), unless and until such right of setoff is
confirmed and liquidated


19

--------------------------------------------------------------------------------





by such final judgment. To the extent permitted by applicable law, Grantor
further waives any right that it might otherwise have to require a marshaling of
any security of Beneficiary or to direct the order in which Beneficiary pursues
its rights or remedies with respect to any of its security.
35.    Amendments. This Deed of Trust contains (or incorporates) the entire
agreement of Grantor and Beneficiary with respect to the matters discussed
herein, and this Deed of Trust may only be modified or amended by a written
instrument executed by Grantor and Beneficiary.
36.    Survival of Warranties. All representations, warranties, covenants and
agreements of Grantor hereunder shall survive the delivery of this Deed of Trust
and shall continue in full force and effect until the full and final payment and
performance of all of the Secured Obligations.
37.    Time. Time is of the essence of each provision of this Deed of Trust.
38.    Continuation of Payments. Notwithstanding any taking by eminent domain or
other governmental action causing injury to, or decrease in value of, the
Property and creating a right to compensation therefor, Grantor shall continue
to make the payments required under the Documents. If, prior to the receipt by
Beneficiary of such award or compensation, the Property shall have been sold in
any action or proceeding to foreclose this Deed of Trust, Beneficiary shall have
the right to receive said award or compensation to the extent of any deficiency
found to be due upon such sale, with interest thereon, whether or not a
deficiency judgment on this Deed of Trust shall have been sought or recovered,
together with reasonable counsel fees and the costs, disbursements, and all
other expenses incurred by Beneficiary in connection with the collection of such
award or compensation.
39.    Sale or Encumbrance. The sale or transfer, or the further encumbrance of
all or any part of the Real Property, or any interest in the Real Property shall
be governed by the terms of the Documents. To the extent any sale or transfer,
or further encumbrance, occurs in violation of the terms and conditions of the
Documents such sale, transfer or encumbrance shall give rise to all of the
rights and remedies afforded to the Beneficiary hereunder.
40.    Compliance with Environmental Laws and Agreements.
(a)    Except for Environmental Liability, as defined herein, or claims that do
not and would not reasonably be expected to result in a Material Adverse Change,
neither the Grantor nor the Beneficiary; (i) will fail to comply in all material
respects with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit, or defined herein, (ii) be subject to any Environmental
Liability (other than Environmental Liabilities for reclamation obligations for
which adequate reserves have been made on the financial statements of the
Grantor in accordance with GAAP or for which no reserves are so


20

--------------------------------------------------------------------------------





required), or (iii) has received written notice of any claim with respect to any
Environmental Liability.
(b)    The Grantor shall comply in all material respects with all applicable
laws, regulations and orders (including any zoning, ordinances, code or
approval, mining law, or mining permit), excluding any Environmental Law, of any
Governmental Authority, in each case applicable to it or its property, and all
indentures, agreements and other instruments binding on it or its property,
except where failures to do so, in the aggregate, do not and would not
reasonably be expected to result in a Material Adverse Change.
(c)    In addition to any other rights hereunder, during the continuance of any
Default or Event of Default, at the reasonable request of the Beneficiary, the
Grantor will provide to the Beneficiary within ninety (90) days after such
request, at the expense of the Grantor, an environmental or mining site
assessment or audit report summarizing any material Environmental Liabilities
for the Property described in such request, prepared by an environmental or
mining consulting firm reasonably acceptable to the Beneficiary, in each case
showing compliance with the plan to achieve compliance with Environmental Laws
subject to ordinary course normal practices and procedures of the mining
industry with respect to such Environmental Liabilities or matters.
(d)    Notwithstanding any Default or Event of Default, Grantor will operate the
Property in all material respects in accordance with sound mining practices and
applicable mining laws and mining permits, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Change.
(e)    In accordance with NRS 40.512, Beneficiary may waive its lien against the
Property constituting real property collateral, to the extent such property is
found to be “environmentally impaired” (as defined in NRS 40.503), and may
exercise any and all rights and remedies permitted by law of an unsecured
creditor against Grantor. No such waiver shall be final or binding on
Beneficiary unless and until a final money judgment is obtained against Grantor.
As between Beneficiary and Grantor, Grantor shall have the burden of proving
that Beneficiary obtained actual knowledge of the environmental impairment at
the time the lien was created.
(f)    “Environment” means soil, land surface or subsurface strata, water,
surface waters (including navigable waters, ocean waters within applicable
territorial limits, streams, ponds, drainage basins, and wetlands), ground
waters, drinking water supply, water related sediments, air, plant and animal
life, and any other environmental medium.
(g)    “Environmental Laws” means all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the Environment, the preservation, restoration
or reclamation of natural resources, or the


21

--------------------------------------------------------------------------------





presence, use, storage, discharge, management, release or threatened release of
any pollutants, contaminants or hazardous or toxic substances, wastes or
material or the effect of the environment on human health and safety.
(h)    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), directly or indirectly resulting from or based on (i) violation of
any Environmental Law or Environmental Permit, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the Environment, (v) the
preservation, restoration or reclamation of natural resources or (vi) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
(i)    “Environmental Permits” means any and all permits, licenses,
registrations, certifications, exemptions and any other authorization required
under any applicable Environmental Law.
(j)    “Hazardous Material” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and all other substances or wastes of any nature, in each case subject to
regulation under or which could give rise to liability under any Environmental
Law, including, without limitation, coal ash, coal combustion by-products or
waste, boiler slag, scrubber residue or flue desulphurization residue.
41.    Beneficiary in Privity with Trustor. The Grantor agrees that Beneficiary
is not acquiring and has not acquired the interest secured hereby from a person
who previously held such right, pursuant to NRS 40.459(c) and is, therefore, not
subject to the limitations imposed by it.
42.    Specific Performance. At any time, Beneficiary may commence and maintain
an action in any court of competent jurisdiction for specific performance of any
of the covenants and agreements contained herein, and may obtain the aid and
direction of the court in the performance of any of the covenants and agreements
contained herein, and may obtain orders or decrees directing the execution of
the same and, in case of any sale hereunder, directing, confirming or approving
its or Trustee's acts and granting it such relief as may be warranted in the
circumstances.
43.    Books and Records. Grantor will keep proper records and books of account
with respect to the Property and the operation thereof in accordance with sound
accounting principles and will permit Beneficiary or any person duly authorized
by it, to conduct an


22

--------------------------------------------------------------------------------





independent audit of the operation of the Property and to have access to examine
the books and records pertaining to the operation of the Property at all
reasonable business hours.
[Signature page follows]


23

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Deed of Trust has been duly executed and acknowledged
by Grantor as of the day and year first above written.
GRANTOR:


[Comstock Mining Inc.] [Comstock Mining LLC] [Comstock Industrial LLC] [Comstock
Real Estate Inc.]




By: ________________________________
Name:
Title:


STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK    )


On the _____ day of January in the year 2017, before me, the undersigned,
personally appeared ____________, as ____________ of ____________, a Nevada
____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity and that of the above-referenced corporation, and that by his signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.


_______________________________________
NOTARY PUBLIC






24

--------------------------------------------------------------------------------








EXHIBIT A
to
Deed of Trust regarding Real Property located
In [Storey] [Lyon] County, Nevada



--------------------------------------------------------------------------------





[EXHIBIT B
to
Deed of Trust regarding Real Property located
In [Storey] [Lyon] County, Nevada


LIST OF CLAIMS


[______________]
SUBJECT to all patents, easements, rights-of-way, reservations, zoning
restrictions, covenants and any other matter of public record or otherwise
established; all assessments and subsequently assessed taxes.]
[EXHIBIT C
to
Deed of Trust regarding Real Property located
In [Storey] [Lyon] County, Nevada


The following water rights, which are located in [Storey] [Lyon] County, Nevada
and issued by the Nevada State Engineer:


Permit [ ] (Certificate [ ]) and Permit [ ].]













